
	
		I
		111th CONGRESS
		1st Session
		H. R. 541
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Platts (for
			 himself and Mr. Coble) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  an inflation adjustment of the base amounts used to determine the amount of
		  Social Security benefits included in gross income.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Tax Relief Act of
			 2009.
		2.Inflation
			 adjustment of base amounts used to determine Social Security benefits included
			 in gross income
			(a)In
			 generalSubsection (c) of
			 section 86 of the Internal Revenue Code of 1986 (relating to base amount and
			 adjusted base amount) is amended by adding at the end the following new
			 paragraph:
				
					(3)Cost-of-living
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2009, each dollar amount
				contained in paragraphs (1) and (2) shall be increased by an amount equal
				to—
						(A)such dollar amount,
				multiplied by
						(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, by substituting calendar year 2008 for
				calendar year 1992 in subparagraph (B) thereof.
						If any
				increase determined under the preceding sentence is not a multiple of $50, such
				increase shall be rounded to the next lowest multiple of
				$50..
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
